 Case 1:19-cv-00703-PLM-PJG ECF No. 47 filed 06/19/20 PageID.451 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

EDDIE SKELLETT, #183067,                        )
                        Plaintiff,              )
                                                )      No. 1:19-cv-703
-v-                                             )
                                                )      Honorable Paul L. Maloney
HEIDI WASHINGTON, et al.,                       )
                        Defendants.             )
                                                )

            ORDER ADOPTING REPORT AND RECOMMENDATION

      Plaintiff Skellett, a prisoner under the control of the Michigan Department of

Corrections (MDOC), filed a civil rights complaint under § 1983 and Title II of the

Americans With Disabilities Act (ADA).

      After an initial screening, the Court dismissed all but two claims: (1) an Eighth

Amendment claim against Defendant Holmes (doctor providing medical services at the

facility) and (2) an ADA claim against Defendant Washington (warden at the facility) in her

official capacity. (ECF Nos. 9 and 10.) Plaintiff filed a motion for summary judgment. (ECF

No. 23.) Defendant Holmes filed motion for summary judgment. (ECF No. 25.) And,

Defendant Washington filed a motion for summary judgment. (ECF No. 34.)

      The Magistrate Judge issued a report recommending this Court deny Plaintiff’s

motion and grant the motions filed by Defendants. (ECF No. 39.) Plaintiff filed objections

and then filed a motion to amend his objections, which the Court granted. Defendant

Holmes filed an additional response to the amended objections. After being served with a

report and recommendation (R&R) issued by a magistrate judge, a party has fourteen days
 Case 1:19-cv-00703-PLM-PJG ECF No. 47 filed 06/19/20 PageID.452 Page 2 of 5



to file written objections to the proposed findings and recommendations. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge reviews de novo the portions of the

R&R to which objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam).

                                    A. Plaintiff’s Motion

       The Magistrate Judge addresses both of Plaintiff’s claims. The ADA claim should be

denied because Plaintiff did not provide any evidence to show that any MDOC official

denied him an opportunity to participate in or benefit from any MDOC service, program or

activity. The Eighth Amendment claim should be denied because Plaintiff’s claim is little

more than a disagreement with a medical decision. Plaintiff does not specifically object to

these recommendations.

                                  B. Defendants’ Motions

       Defendants both assert Plaintiff exhausted only one grievance through Step III. On

the initial form, Plaintiff stated that the last incident occurred on April 15, 2019. (ECF No.

25-2 PageID.275.) Plaintiff states that he tried to resolve the issue on April 24, nine days

later. Plaintiff did not, however, describe what attempts he made to resolve the issue with

staff. The MDOC rejected the grievance at Step I. “Rejected - failed to attempt to resolve

issue with staff.” (ECF No. 35-2 PageID.349.) MDOC upheld the rejection at Step II (“The

rejection is upheld at Step II.”). (Id. PageID.348.) MDOC also upheld the rejection at Step

III. (“The rejection is upheld.”) (Id. PageID.346.)




                                              2
 Case 1:19-cv-00703-PLM-PJG ECF No. 47 filed 06/19/20 PageID.453 Page 3 of 5



         Defendants both argue the Court should dismiss Plaintiff’s claims because he did not

exhaust his administrative remedies. Defendant Holmes argues Plaintiff did not attempt to

resolve this issue with him in the allotted timeframe prior to filing the grievance. Defendant

Washington also argues Plaintiff failed to exhaust his administrative remedies because the

grievance was not timely. Alternatively, Washington argues the grievance did not identify

her or make a claim under the ADA.

         The Magistrate Judge concludes Plaintiff did not timely comply with the requirement

that he try to resolve the issue with staff no later than two days after realizing he had a grievable

issue.

         Plaintiff objects. Plaintiff attempts to explain that his grievance was timely. Plaintiff

argues that when MDOC officials decline to enforce their own procedural rules, they cannot

later invoke those procedural rules in a civil lawsuit.

         Plaintiff’s objections are overruled.

         First, the grievance was not timely filed. Plaintiff argues about the dates the grievances

were mailed and the dates they were received. This objection is not convincing. Neither the

MDOC nor the Magistrate Judge relied on the mailing or receipt dates to reach their

conclusions. Based solely on the dates provided by Plaintiff in the grievance itself, the

grievance was denied. The Magistrate Judge further noted that Plaintiff did not argue or

establish with evidence that he was prevented from circumstances beyond his control from

attempting to resolve the issue with staff.

         Second, MDOC’s response to the initial grievance did not waive Defendants’ ability

identify other procedural problems with Plaintiff’s attempts to the exhaustion his remedies.


                                                 3
 Case 1:19-cv-00703-PLM-PJG ECF No. 47 filed 06/19/20 PageID.454 Page 4 of 5



Where MDOC addresses the grievance on the merits, it waives the procedural objections.

See Reed-Bey v. Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). Here, MDOC denied the

grievance for a procedural reason: Plaintiff failed to try to resolve the issue with staff. In their

motions, Defendants identify a different procedural problem: the timing of the grievance.

The Court declines to interpret Reed-Bey as broadly as Plaintiff would like. The Sixth

Circuit has not held that rejecting a grievance for one procedural issue waives all other

procedural deficiencies. Although there may be good reasons for the MDOC to identify

more or even all procedural deficiencies when rejecting a grievance (e.g., better use of

resources), they are not required to do so. See, e.g., Cary v. Washington, No. 17-13217,

2018 WL 5117812, at *7 (E.D. Mich. July 31, 2018) (holding that rejecting a grievance for

one non-merit based reason does not forfeit other non-merit based reasons which can be

raised to show the failure to exhaust).

       Third, for his ADA claim against Defendant Washington, Plaintiff makes repeated

references to MDOC Grievance Policy 04.06.155 “Offenders With Disabilities.” That

Policy Directive became effective on August 1, 2018. Plaintiff submitted his CSJ-562

Offender Request for Reasonable Accommodation form on March 14, 2018, before the new

directive was promulgated and became effective. (ECF No. 5-2 PageID.122.)

       For these reasons, the Court ADOPTS as its Opinion the Report and

Recommendation (ECF No. 39). Plaintiff’s motion for summary judgment (ECF No. 23) is

DENIED. Defendants’ motions for summary judgment for failure to exhaust grievances

(ECF Nos. 25 and 34) are GRANTED and Plaintiff’s remaining claims are DISMISSED

WITHOUT PREJUDICE.


                                                 4
 Case 1:19-cv-00703-PLM-PJG ECF No. 47 filed 06/19/20 PageID.455 Page 5 of 5



       The Court has reviewed the record for the purpose of determining whether any

appeal would be taken in good faith. See Neitze v. Williams, 490 U.S. 319, 327-30 (1989);

Coppedge v. United States, 369 U.S. 438, 445 (1962). Although the Court concludes the

claims should be dismissed for failure to exhaust administrative remedies, the Court does

not conclude that, objectively, the claims so lack legal merit such that they must be considered

frivolous. The Sixth Circuit has not addressed the exhaustion of administrative remedies in

the situation here and in Cary. IT IS SO ORDERED.

Date: June 19, 2020                                            /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                               5
